    Case 3:15-md-02670-JLS-MDD Document 2015 Filed 09/19/19 PageID.150926 Page 1 of 6


                   1 LATHAM & WATKINS LLP
                         Alfred C. Pfeiffer (CA 120965)
                   2     Christopher S. Yates (CA 161273)
                         Belinda S Lee (CA 199635)
                   3     Niall E. Lynch (CA 157959)
                   4 505Ashley   M. Bauer (CA 231626)
                          Montgomery Street, Suite 2000
                   5 San  Francisco, California 94111-6538
                     Telephone: 415-391-0600
                   6 Facsimile: 415-395-8095
                     al.pfeiffer@lw.com
                   7 chris.yates@lw.com
                     belinda.lee@lw.com
                   8 niall.lynch@lw.com
                     ashley.bauer@lw.com
                   9
              10       Counsel for Defendants StarKist Co. and
                       Dongwon Industries Co., Ltd.
              11
              12 (Additional Parties and Counsel on Signature Pages)
              13                      UNITED STATES DISTRICT COURT
              14                   SOUTHERN      DISTRICT OF CALIFORNIA

              15
                                                                 Case No. 3:15-md-02670-JLS-MDD
              16       IN RE PACKAGED SEAFOOD
                       PRODUCTS ANTITRUST                        MDL No. 2670
              17       LITIGATION
                                                                 DEFENDANTS’ NOTICE OF
              18                                                 MOTION AND MOTION FOR
                       This Document Relates To:                 PARTIAL SUMMARY
              19                                                 JUDGMENT ON PLAINTIFFS’
                                                                 PRIVATE LABEL CLAIMS
              20       ALL ACTIONS
                                                                 Special Briefing Schedule Ordered
              21
                                                                 Hearing:
              22                                                 Date:    March 18, 2020
                                                                 Time: 9:00 a.m.
              23                                                 Place: Courtroom 4D
                                                                 Judge: Hon. Janis L. Sammartino
              24
              25
              26
              27
              28
                                                                  DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                              SUMM. J. (PRIVATE LABEL CLAIMS)
                                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2015 Filed 09/19/19 PageID.150927 Page 2 of 6


                   1                       NOTICE OF MOTION AND MOTION
                   2         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                   3         PLEASE TAKE NOTICE that on March 18, 2020 at 9:00 a.m. or as soon
                   4 thereafter as the matter may be heard, StarKist Co., Dongwon Industries Co., Ltd.,
                   5 Bumble Bee Foods, LLC, Tri-Union Seafoods LLC d/b/a Chicken of the Sea
                   6 International, and Del Monte Corporation (together, “Defendants”) will move the
                   7 Court, under Federal Rule of Civil Procedure Rule 56(a) for an Order granting
                   8 partial summary judgment in their favor as to claims for relief in this action that
                   9 seek damages for purchases of Private Label packaged tuna products.
              10             This Motion is made on the following grounds:
              11             1.    There is no evidence—direct or circumstantial—that Defendants
              12 colluded on Private Label. Without such evidence, Plaintiffs cannot show, as they
              13 are required to prove a violation under Section 1 of the Sherman Act, that an
              14 unlawful agreement exists. In re Citric Acid Litig., 191 F.3d 1090, 1093 (9th Cir.
              15 1999) (citing Monsanto Co. v. Spray–Rite Serv. Corp., 465 U.S. 752, 763 (1984)).
              16             2.    Plaintiffs do not put forth any evidence suggesting that collusion in
              17 2011-2013 on Defendant’s branded tuna products caused an increase in Private
              18 Label prices, and therefore do not have constitutional standing to assert claims for
              19 Private Label because they fail to demonstrate that any purported injury was “fairly
              20 traceable” the challenged conduct. Hollingsworth v. Perry, 570 U.S. 693, 704
              21 (2013) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).
              22             3.    Plaintiffs do not have prudential antitrust standing to assert claims for
              23 Private Label because there is no evidence that Private Label was part of a
              24 conspiracy. Under the antitrust standing test articulated in Associated General
              25 Contractors of California, Inc. v. California State Council of Carpenters (“AGC”)
              26 459 U.S. 519, 535 (1983), Plaintiffs fail to meet the antitrust injury, remoteness,
              27 and speculative harm requirements of AGC. See Am. Ad Mgmt, Inc. v. Gen. Tel.
              28 Co. of Cal., 190 F.3d 1051, 1054-55 (9th Cir. 1999) (citing AGC, 459 U.S. at 535).
                                                                    DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  1               SUMM. J. (PRIVATE LABEL CLAIMS)
                                                                                            3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2015 Filed 09/19/19 PageID.150928 Page 3 of 6


                   1         This Motion is based on this Notice of Motion, the accompanying
                   2 Memorandum of Points and Authorities in support thereof, the Declaration of
                   3 Belinda S Lee in Support of Defendants’ Motion for Partial Summary Judgment on
                   4 Plaintiffs’ Private Label claims (with exhibits), Defendants’ Separate Statement of
                   5 Undisputed Material Facts in Support of Defendants’ Motion for Partial Summary
                   6 Judgment on Plaintiffs’ Private Label Claims, all evidence in the record and the
                   7 Court’s file in this action, the argument of counsel, and such other matters as the
                   8 Court may consider.
                   9
              10 Dated: September 19, 2019                      LATHAM & WATKINS LLP
              11
                                                                By: s/ Christopher S. Yates
              12                                                Alfred C. Pfeiffer
              13                                                Christopher S. Yates
                                                                Belinda S Lee
              14                                                Niall E. Lynch
              15                                                Ashley M. Bauer
                                                                LATHAM & WATKINS LLP
              16                                                505 Montgomery Street
              17                                                Suite 2000
                                                                San Francisco, CA 94111
              18                                                Telephone: 415-391-0600
              19                                                Facsimile: 415-395-8095
                                                                Email: al.pfeiffer@lw.com
              20                                                Email: chris.yates@lw.com
              21                                                Email: belinda.lee@lw.com
                                                                Email: niall.lynch@lw.com
              22                                                Email: ashley.bauer@lw.com
              23
                                                                Counsel for Defendants StarKist Co. and
              24                                                Dongwon Industries Co., Ltd.
              25
              26
              27
              28
                                                                    DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  2               SUMM. J. (PRIVATE LABEL CLAIMS)
                                                                                            3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2015 Filed 09/19/19 PageID.150929 Page 4 of 6


                   1                              PAUL, WEISS, RIFKIND,
                   2                              WHARTON & GARRISON LLP

                   3                              By: s/ Joseph J. Bial
                                                  Kenneth A. Gallo
                   4                              Joseph J. Bial
                                                  Craig A. Benson
                   5
                                                  2001 K Street, NW
                   6                              Washington, DC 20006-1047
                                                  Telephone: (202) 223-7356
                   7
                                                  Facsimile: (202) 204-7356
                   8                              kgallo@paulweiss.com
                                                  jbial@paulweiss.com
                   9
                                                  cbenson@paulweiss.com
              10
                                                  William B. Michael
              11
                                                  1285 Avenue of the Americas
              12                                  New York, NY 10019-6064
                                                  Telephone: 212-373-3648
              13
                                                  Facsimile: 212-492-0648
              14                                  wmichael@paulweiss.com
              15
                                                  Counsel for Defendant Bumble Bee
              16                                  Foods, LLC
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                     DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                   3               SUMM. J. (PRIVATE LABEL CLAIMS)
                                                                             3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2015 Filed 09/19/19 PageID.150930 Page 5 of 6


                   1                              ALLEN & OVERY LLP
                   2
                                                  By: s/ John Roberti
                   3                              John Roberti
                                                  Kelse Moen
                   4                              1101 New York Avenue N.W.
                   5                              Washington, D.C. 20005
                                                  Telephone: (202) 683-3800
                   6                              Facsimile: (202) 683-3999
                   7                              john.roberti@allenovery.com
                                                  kelse.moen@allenovery.com
                   8
                   9                              Joshua Shapiro
                                                  Brian Fitzpatrick
              10                                  1221 Avenue of the Americas
              11                                  New York, NY 10020
                                                  Telephone: (212) 610-6300
              12                                  Facsimile: (212) 610-6399
              13                                  joshua.shapiro@allenovery.com
                                                  brian.fitzpatrick@allenovery.com
              14
              15                                  Counsel for Defendants Tri-Union
                                                  Seafoods LLC d/b/a Chicken of the Sea
              16                                  International
              17
                                                  PEPPER HAMILTON LLP
              18
              19                                  By: s/ Barbara T. Sicalides
                                                  Barbara T. Sicalides
              20                                  Barak A. Bassman
              21                                  Megan Morley
                                                  3000 Two Logan Square
              22                                  Eighteenth & Arch Streets
              23                                  Philadelphia, PA 19103-2799
                                                  Telephone: 215-981-4783
              24                                  Facsimile: 215-981-4750
              25                                  sicalidesb@pepperlaw.com
                                                  bassmanb@pepperlaw.com
              26                                  morleym@pepperlaw.com
              27
                                                  Counsel for Defendant Del Monte
              28                                  Corporation
                                                     DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                   4               SUMM. J. (PRIVATE LABEL CLAIMS)
                                                                             3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2015 Filed 09/19/19 PageID.150931 Page 6 of 6


                   1                           SIGNATURE ATTESTATION
                   2               Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
                   3 hereby certify that authorization for filing this document has been obtained from
                   4 each of the other signatories shown above, and that all signatories have authorized
                   5 placement of their electronic signature on this document.
                   6
                   7 Dated: September 19, 2019                     By: s/ Christopher S. Yates
                   8
                   9                                        Counsel for Defendants StarKist Co. and
                                                            Dongwon Industries Co., Ltd.
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                   DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 5               SUMM. J. (PRIVATE LABEL CLAIMS)
                                                                                           3:15-md-02670-JLS-MDD
